Case 1:20-cv-20982-KMW Document 21 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-20982-CIV-WILLIAMS

  ABDELLAH BOUCHOUK

        Plaintiff,
  vs.

  ECONOMY FOOD STORES, INC., et al.,

        Defendants.
                             /

                                          ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ report

  and recommendation (the “Report”) (DE 20) on Plaintiff’s motion for final default judgment

  and attorneys’ fees and costs against Defendants Economy Food Store, Inc., Ghada

  Almasarweh, and Rasheed Almasarweh (DE 18). No objections to the report were filed

  and the time to do so has now passed. Accordingly, upon an independent review of the

  Report, the record, and applicable case law, it is ORDERED AND ADJUDGED as follows:

        1. The conclusions in the Report (DE 20) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s motion for default judgment and attorneys’ fees and costs (DE 18) is

            GRANTED IN PART.

        3. Judgment is ENTERED against Defendants Economy Food Store, Inc., Ghada

            Almasarweh, and Rasheed Almasarweh and in favor of Plaintiff Abdellah

            Bouchouk in the amount of $34,800 in damages for which sum let execution

            issue. Interest shall accrue on this judgment pursuant to 28 U.S.C. § 1961.

            Plaintiff is further awarded $2,906.25 in attorneys’ fees and $535.00 in costs.

            Defendants are jointly and severally liable.
Case 1:20-cv-20982-KMW Document 21 Entered on FLSD Docket 01/25/2021 Page 2 of 2




          4. All pending motions are DENIED as moot. The Clerk is directed to CLOSE this

             case.

          DONE AND ORDERED in Chambers in Miami, Florida, this 22nd day of January,

  2021.




                                             2
